United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, FEDERAL EMERGENCY
MANAGEMENT AGENCY, New Orleans, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1381
Issued: April 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2011 appellant, through his attorney, filed a timely appeal from an Office of
Workers’ Compensation Programs’ (OWCP) decision dated April 7, 2011. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was entitled to wage-loss compensation benefits from
October 14, 2006 causally related to his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 41-year-old physician’s assistant, filed a Form CA-2 claim for benefits on
December 18, 2006, alleging that he developed post-traumatic stress disorder (PTSD) causally
related to his two-week deployment to New Orleans as a temporary federal employee in
August 2005 in the aftermath of Hurricane Katrina. In a statement dated December 18, 2006, he
indicated that, shortly after arriving with the disaster team at New Orleans, he began to
experience anxiety, stress, disrupted sleep, disturbing dreams and poor coping mechanisms.
These symptoms caused problems with appellant’s job, with patient care and with all of his
personal relationships. He asserted that the inadequate security, extraordinary number of
patients, excessive work hours, lack of sleep and disruption caused by helicopters resulted in his
being diagnosed with PTSD. Appellant noted that he had not previously been diagnosed with
anxiety or PTSD. He believed, however, that his military career of medical work, and hospital
and emergency medicine work may have contributed to his condition.
By decision dated March 7, 2007, OWCP found that appellant did not sustain a stressrelated condition in the performance of duty.
In an April 16, 2007 report, Steven Franks, a licensed family and marital therapist, stated
that he began to treat appellant for symptoms consistent with PTSD in October 2006. He
advised that the onset of these symptoms were attendant with his work as an emergency care
provider in New Orleans during Hurricane Katrina. Mr. Franks stated that appellant requested
medical leave from work due to concerns that his PTSD symptoms could affect the safety of his
patients. Appellant expressed anxiety as to how the nature of his work could trigger memories
and feelings related to traumatic events, place his patients at risk and interfere with his current
progress.
In statement dated April 18, 2007, Dr. G.R. Brammer, a professional colleague of
appellant’s since November 1999, stated that he began to notice significant changes in his
behavior in the late summer and fall of 2006. He asserted that appellant became less
communicative, more withdrawn and had a much flatter affect than normal. Dr. Brammer
advised that there was a significant deviation in appellant’s baseline mood.
By decision dated April 18, 2008, OWCP denied modification of the March 7, 2007
decision.
In a report dated February 12, 2009, Edwin L. Hill, Ph.D., diagnosed appellant with
PTSD. He advised that when appellant reported to New Orleans Airport on August 28, 2005 to
assist with medical support services in the wake of Hurricane Katrina, he became overwhelmed
by the conditions he encountered, which included understaffing, a lack of supplies and
equipment, and overwhelming work hours. Dr. Hill stated that as a result of this assignment he
began to experience constant anxiety and tension, hypervigilance to his surroundings, intolerance
for being in large groups or in heavy traffic, withdrawal from social interactions, avoidance of
public places, insomnia and fatigue. Appellant also developed a sensation of awakening to
sounds of helicopters each morning, even after returning home, despite the fact that he lived
nowhere near an airport or helicopter landing facility. He was easily startled by loud noises and
had chronic problems with cognitive inefficiency, including poor memory and concentration.

2

Dr. Hill asserted that appellant has had these problems since being deployed to New Orleans.
Appellant was unable to work with sufficient productivity and efficiency due to poor attention
and concentration, feelings of anxiety, tension, fear and edginess.
Dr. Hill related that, in approximately mid-October 2006, management began to receive
numerous complaints about appellant’s behavior. Appellant was accused of being intolerant
toward patients and too demanding of nurses; allegedly behaved in an overbearing manner when
asking for additional nurse support; and in handling conflict situations or agitated/threatening
patients. He stated that he felt tense, anxious, sweaty, “bottled up,” and unable to cope with
these situations. Appellant advised that he and management came to an understanding in early
November 2006 that it would be best to terminate his employment without cause. The
employing establishment did not renew appellant’s contract, which he considered unfair in light
of the many positive performance reviews and positive letters of recommendation he had
previously received.
Dr. Hill advised that appellant was currently demonstrating significant problems with
respect to PTSD, which, as noted, he apparently developed following his traumatic experiences
in New Orleans following Hurricane Katrina. While appellant believed that his condition had
improved since his release from Katrina duty in September 2005 and his significant relapse
following his job loss in November 2006, he still had significant residual symptoms which
affected him on a daily basis. Dr. Hill opined that, based on a review of his history, appellant
was disabled due to PTSD from November 2006 through May 2008.
By letter dated March 4, 2009, appellant requested reconsideration.
By decision dated June 4, 2009, OWCP accepted the claim for PTSD. It accepted two
compensable factors of employment: (1) that he was required to work long hours with little or
no sleep; and (2) that he was required to treat patients with severe conditions, which, due to the
volume of patients and lack of appropriate staff and supplies, at times became life-threatening
conditions. OWCP found that Dr. Hill’s report established that the condition of PTSD was
causally related to these factors.
On April 16, 2010 appellant filed a Form CA-7 claim for wage-loss compensation from
October 14, 2006 to April 7, 2008 and continuing.
By letter dated July 22, 2010, OWCP advised appellant that it required additional medical
evidence in support of his claim for total disability compensation during the period claimed. It
asked him to submit a detailed, narrative medical report indicating why the claimed disability
caused or aggravated by his accepted condition.
In a September 7, 2010 report, Dr. Hill essentially reiterated his previously stated
findings and conclusions and reviewed the period in which appellant allegedly became disabled
due to PTSD. He related that appellant was surprised when he was told by an employing
establishment physician in October 2006 that it had received numerous complaints from the
nursing staff about his behavior. Appellant was accused of threatening patients and being too
demanding of the nurses when requesting their assistance in handling conflict situations with
agitated patients. Dr. Hill noted that appellant chose to seek treatment from Mr. Franks, whom

3

he had seen for treatment of depression in 2002. Appellant related that he received a letter from
the employing establishment on October 13, 2006 informing him that his contract would not be
renewed. Dr. Hill stated that appellant’s last day of work with Tacoma Emergency Care
Physicians was November 6, 2006 and that his contractual agreement was considered completed.
Apparently, appellant’s problems with PTSD were interfering with his ability to perform his job
in a satisfactory manner. Dr. Hill, however, did not examine or treat appellant during the
claimed period of disability.
In a March 8, 2011 report, Dr. Steve C. Stringfellow, Board-certified in internal medicine
and appellant’s treating physician, stated that he initially treated appellant for his stress-related
condition on February 9, 2007, at which time he determined that he was severely disabled due to
his PTSD, anxiety and depression stemming from his experiences during Hurricane Katrina in
September 2005. He opined that appellant was not fit for full or light duty as a physician’s
assistant as of October 13, 2006 due to the severity of his symptoms. Dr. Stringfellow saw
appellant again on May 3, 2007, at which time he reiterated his opinion and prescribed
medication which eventually ameliorated his symptoms and allowed him to return to gainful
employment on April 8, 2008.
By decision dated September 27, 2010, OWCP denied the claim for compensation on the
basis that there was no contemporaneous medical evidence of disability for the period claimed.
On September 29, 2010 appellant requested an oral hearing, which was held on
January 28, 2011. At the hearing he testified that he had a contractual agreement with Tacoma
Emergency Care Physicians which stated that, if either party chose not to renew the contract,
they were both were obligated to provide 90 days of service prior to termination. Appellant
stated that when he became aware of the ongoing symptoms he experienced after returning from
New Orleans; e.g., nightmares, anxiety, lack of sleep, irritability, inability to concentrate, he
began to doubt his ability to perform his usual job duties as an emergency care physician’s
assistant. He also asserted that he actually stopped working on October 12, 2006, not
November 6, 2006, as Dr. Hill had indicated. Appellant indicated that he quit voluntarily
because he was overwhelmed by his emotional problems and Mr. Franks and subsequently
Dr. Stringfellow recommended that he leave his job.
By decision dated April 7, 2011, OWCP’s hearing representative affirmed the
September 27, 2010 decision. OWCP found that the medical evidence of record failed to
establish that appellant was disabled for work due to the accepted condition of PTSD from
October 14, 2006.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim by the weight of the evidence.3 Under FECA, the term
disability is defined as an inability, due to an employment injury, to earn the wages the employee
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

was receiving at the time of injury, i.e., an impairment resulting in loss of wage-earning
capacity.4 For each period of disability claimed, the employee has the burden of establishing that
he or she was disabled for work as a result of the accepted employment injury.5 Whether a
particular injury causes an employee to become disabled for work and the duration of that
disability are medical issues that must be proved by a preponderance of probative and reliable
medical opinion evidence.6 The fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7 The
Board will not require OWCP to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow an employee to self-certify his disability and entitlement to
compensation.8
ANALYSIS
In the instant case, there is no contemporaneous medical evidence bearing on the issue of
whether appellant is entitled to wage loss commencing October 14, 2006. OWCP accepted
appellant’s claim for PTSD based on the February 12, 2009 report from Dr. Hill, who stated that
appellant developed his PTSD condition during his temporary duty as a federal employee in New
Orleans in August to September 2005 while providing medical support services after Hurricane
Katrina. Dr. Hill advised that appellant was overburdened by the conditions he dealt with on a
daily basis and developed symptoms such as anxiety, oversensitivity to his surroundings,
intolerance for being in large groups, withdrawal from social interactions, insomnia and fatigue.
He concluded that based on his examination and on the symptoms appellant described that he
had PTSD. Based on Dr. Hill’s report, OWCP accepted a claim for PTSD on June 4, 2009.
Appellant subsequently filed a Form CA-7 claim for wage-loss compensation from October 14,
2006 to April 7, 2008 and continuing; however, OWCP denied compensation in its
September 27, 2010 decision because there was no medical evidence establishing that his alleged
period of disability was causally related to his accepted PTSD condition. The evidence of record
establishes that he had difficulties performing his private employment duties during the fall of
2006, a year following his Katrina deployment. Appellant was accused of being intolerant
toward patients and too demanding of nurses; he allegedly behaved in an overbearing manner.
Dr. Hill noted that management told appellant in October 2006 that his behavior was adversely
affecting his coworkers and that they came to a mutual understanding in November 2006 that it
would be best to terminate his employment without cause. While he opined that appellant had
significant residual problems with PTSD which were affecting his behavior at the time of his
termination, Dr. Hill did not provide any medical rationale explaining how his accepted PTSD
condition would have caused his current condition. His opinion is of further diminished
probative value because he did not examine or treat appellant during this period.
4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Gary L. Watling, 52 ECAB 278 (2001).

7

Manual Garcia, 37 ECAB 767 (1986).

8

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

5

The April 18, 2007 report from Dr. Brammer is merely a summary statement that
appellant experienced mood changes and became withdrawn in the late summer and fall of 2006.
He did not describe appellant’s emotional condition in any detail or how it would have been
competent to result in disability at that time. Furthermore, Dr. Brammer never discussed with
medical rationale, whether appellant’s current private employment duties or his accepted federal
employment event a year earlier caused his disability.
Mr. Franks provided psychological therapy to appellant during this period and opined
that he became disabled as of October 2006 due to PTSD stemming from his federal
employment. He, however, is a behavioral therapist and therefore his reports do not constitute
medical evidence pursuant to section 8101(2).9 Based on this lack of sufficient medical
evidence, OWCP properly denied compensation for wage-loss compensation benefits from
October 14, 2006 to April 7, 2008 causally related to his federal employment in its
September 27, 2010 decision.
Following OWCP’s September 27, 2010 decision, appellant requested a hearing and
submitted Dr. Stringfellow’s March 8, 2011 report. Dr. Stringfellow opined that when he saw
appellant on February 9, 2007 he was severely disabled due to his PTSD, anxiety and depression
stemming from his experiences as a temporary federal worker during Hurricane Katrina in
September 2005. He further stated that appellant was not fit for duty as a physician’s assistant as
of October 13, 2006 due to the severity of his symptoms. The record indicates, however, that
appellant was not working at the time Dr. Stringfellow began treating him because he and
management mutually agreed that he should step down from his job as an emergency physician’s
assistant with Tacoma Emergency Care Physicians in October 2006.10 Appellant stated at the
hearing that he quit the position voluntarily because he was overwhelmed by his emotional
problems.
As stated above, appellant is entitled to compensation for wage loss for whatever periods
are attributable to his work-related condition, in accordance with a “current narrative medical
report indicating disability for the period in question or projecting disability through the period
of claimed compensation.” However, Dr. Stringfellow’s report did not provide a probative,
rationalized medical opinion establishing that he was disabled for work due to the accepted
PTSD condition for the period commencing October 14, 2006.11 Appellant was not working at
the time Dr. Stringfellow initially examined him in May 2007 and, while he alleged that he had
to stop working in October 2006 due to residual effects from his accepted PTSD condition, there
is no contemporaneous medical evidence in the record which supports this assertion.
Furthermore, Dr. Stringfellow did not directly address, with medical rationale, whether appellant
9

20 C.F.R. § 8101(2). Section 8101(2) provides that the term physician includes clinical psychologists within the
scope of their practice as denied by state law. See Jacqueline E. Brown, 54 ECAB 583 (2003). A family therapist
or marriage counselor is not a physician under FECA. See Joe L. Wilkerson, 47 ECAB 604 (1996). See also
Nancy A. Johnson-Charpentier, Docket No. 04-1599 (issued July 25, 2005).
10

Mr. Franks stated that appellant left work after applying for medical leave due to PTSD. Dr. Hill had indicated
that management at Tacoma Emergency Care Physicians had approached appellant with complaints about his
behavior from coworkers and had advised him to leave his position.
11

William C. Thomas, 45 ECAB 591 (1994).

6

had any disability for work causally related to the accepted condition at the time appellant
stopped working. As previously noted, the record remains without medical evidence explaining
why appellant’s behavior in his private employment, which led to his unemployment, was
medically caused by his Katrina deployment one year prior.
As noted above, to establish entitlement to compensation, an employee must establish
through competent medical evidence that disability from work resulted from the employment
injury.12 The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify their disability and
entitlement to compensation.13 Appellant has the burden to demonstrate his disability for work
based on rationalized medical opinion evidence. The issue of whether a claimant’s disability is
related to an accepted condition is a medical question which must be established by a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disability is causally related to employment factors and supports that conclusion with sound
medical reasoning.14 There is no such evidence in this case. Dr. Stringfellow did not offer any
opinion or supporting medical rationale regarding the date that appellant’s disability began or his
disability for work for any additional periods. His opinion does not contain any medical
rationale explaining how or why appellant’s PTSD condition was affected by or related to factors
of employment during the period from October 14, 2006.15 The report from Dr. Stringfellow
failed to establish that appellant was disabled for work during this period.
Appellant has thus failed to submit such evidence which would indicate that his PTSD
condition caused any wage loss for the claimed period. He has not provided a rationalized
opinion supporting his disability for work for the period in question. The evidence establishes
that appellant did not return to work as he awaited a medical examination; thus, this
circumstance is not sufficient to establish disability for work.
OWCP properly denied appellant’s claim for wage-loss compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he was
entitled to compensation for wage loss from October 14, 2006 causally related to his accepted
federal employment injury.

12

Donald E. Ewals, 51 ECAB 428 (2000).

13

Paul E. Thams, 56 ECAB 503 (2005).

14

Howard A. Williams, 45 ECAB 853 (1994).

15

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the April 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

